DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774.

    PNG
    media_image1.png
    1178
    1084
    media_image1.png
    Greyscale
 
Annotated Figure 2B (Attached Figure 1) of Zientara US 2016/0222995

    PNG
    media_image2.png
    1243
    1065
    media_image2.png
    Greyscale
 Annotated Figure 3 (Attached Figure 2) of Zientara US 2016/0222995
Regarding Claim 1: Zientara US 2016/0222995 discloses the limitations: A liquid delivery system (the liquid delivery system is defined by the sum of its parts) comprising:
a source of hydraulic fluid (502 - Fig 7; Fig 7 depicts the hydraulic circuit for the
embodiments of the disclosure (including the embodiment in Figs 2A-3) ¶0041); 
a hydraulic cylinder (see Annotated Figure 2B (Attached Figure 1) and Annotated Figure 3 (Attached Figure 2) of Zientara US 2016/0222995 above) fluidically coupled to the source of hydraulic fluid (as seen in Figure 7, the hydraulic cylinder which is identified in Attached Figure 1 and Attached Figure 2 corresponds to element 512 in Figure 7, and is coupled via pump 504 and valve 506 to the source of hydraulic fluid in the same manner illustrated in Figure 7, ¶0042-¶044) and having a hydraulic piston (214, ¶0030) movable between a first limit position (= position illustrated in Figure 2B, i.e. position where piston 214 is near port 122) and a second limit position (= position where piston 214 is near port 124 and the liquid piston is furthest from outlet 216); 
a rod (212, ¶0029) connected to the hydraulic piston (as seen in Figure 2B and Figure 3 hydraulic piston rod 212 is connected to hydraulic piston 214) and extending out of the hydraulic cylinder (as seen in Figure 2B and Attached Figure 1 the rod 212 extends out of the hydraulic cylinder); 
a liquid cylinder (see Figure 2B and Attached Figure 1) comprising a liquid piston (see Figure 2B and Attached Figure 1), operably driven by the rod (the rod drives the liquid piston via elements 208 and 224 (Figure 2B and Attached Figure 1) which connect the rod to the liquid piston, also see ¶0042-¶0044), to pump a liquid (i.e. paint, ¶0041) along a flow path (=outlet 206) to a fluid applicator (e.g. to spray gun 518 illustrated in Fig 7, in order to travel from paint reservoir 516 the paint must pass through outlet 206 of the paint pump before the paint can reach the spray gun 518); 
a housing assembly (see Figure 2B and Attached Figure 1) disposed between the hydraulic cylinder and the liquid cylinder (as seen in Figure 2B and Attached Figure 1, the housing assembly is located between the hydraulic cylinder and the liquid cylinder); 
a sheath (224,318) disposed within the housing assembly (as seen in Attached Figure 1 and Attached Figure 2), the sheath coupling the liquid piston to the rod (as seen in Attached Figure 1 and Attached Figure 2, ¶0032); and
a sensor device (220,222) disposed entirely within the housing assembly (as seen in Attached Figure 1 and Attached Figure 2 elements 220,222 are disposed entirely within the housing assembly) and located outside the hydraulic cylinder (elements 220,222 are located outside of the hydraulic cylinder as seen in Attached Figure 1 and Attached Figure 2), the sensor device configured to sense the sheath (elements 220,222 of the sensor device are configured to sense magnet 224 of the sheath, ¶0030) and to generate a sensor signal indicative thereof (i.e. voltage or other suitable indication that reverses the state of the solenoid valve and reverses the direction of piston 214, ¶0030). Zientara US 2016/0222995 is silent regarding the limitations: a collar assembly having a sheath and a collar.
However, McCollough USPN 6868774 does disclose the limitations: 
a cylinder (cylinder illustrated in Fig. 2, Fig 6, and Fig 9 which houses piston 108) having a piston 108 movable between a first limit position (stroke limit position near element 126 at the top of the cylinder) and a second limit position (stroke limit position near element 126 at the bottom of the cylinder);
a rod 12 connected to the piston (it is see Figure 2 and Figure 6) and extending out of the cylinder (it does, see Figure 2 and Figure 6);
a liquid piston (i.e. pump driven by driven shaft 14, Column 8 Line 39-45, McCollough USPN 6868774 incorporates by reference USPN 6212997 at Column 3 Line 24-30; in USPN 6212997 the structure corresponding to the liquid piston is element 23, element 23 is illustrated as being integrally formed with element 22; element 22 in USPN 6212997 corresponds to the driven shaft 14 of McCollough USPN 6868774), operably driven by the rod (the liquid piston is driven by driven shaft 14, driven shaft 14 is coupled to rod 12 by coupling members 16,18,20, Column 3 Line 14-30), wherein the liquid piston is coupled to the rod by a collar assembly (rod 12 is coupled to driven shaft 14 (which in turn is fixed to the liquid piston) by coupling members 16,18,20 and coupling members 16,18,20 constitute a collar assembly, see Figures 3-6, and Column 3 Line 14-30) having a sheath (20, Figures 2-6) and a collar (16,18, see Figures 2-6).
Hence it would have been obvious, to one of ordinary skill in the art to modify the sheath (224,318) of Zientara US 2016/0222995 with the collar assembly (16,18,20) which connects the driving shaft 12 and driven shaft 14 of McCollough USPN 6868774 in order to be able to quickly switch out different driven paint pump heads when switching between different colors of paint, without having to clean the previously used driven paint pump head, thereby saving time when painting (Column 1 Line 10-20, Column 2 Line 32-42).
Regarding Claim 2: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Zientara US 2016/0222995 does disclose the limitations: wherein the sensor device (220,222) is configured to detect a position (i.e. a respective end of stroke position) of the hydraulic piston based on the sensor signal (the sensor device detects 224 (i.e. the sheath) at the end-of stroke positions ¶0030, given the rigid connection between the hydraulic piston 214 and the sheath 224, the detected end position of the sheath which is detected the sensor device, generates the sensor signal, and causes reversal corresponds to the end position of the hydraulic piston where the hydraulic piston reverses; thus the position of the hydraulic position is detected based on the sensor signal as claimed).
Regarding Claim 8: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Zientara US 2016/0222995 as modified by McCollough USPN 6868774 does disclose the limitations:
wherein the sensor device (Zientara - 220,222) comprises a first sensor device (Zientara - 222) corresponding to the first limit position (Zientara - the first sensor device changes state when the hydraulic piston is in the first limit position, thus first sensor device 222 corresponds to the first limit position) and configured to sense the collar assembly (Zientara - 224,318 | McCollough - 16,18,20) and to generate a first sensor signal indicative thereof (Zientara - first sensor signal = voltage or other suitable indication that reverses the state of the solenoid valve and causes the hydraulic fluid to flow through port 122, ¶0030) the liquid delivery system further comprising: a second sensor device (Zientara - 220) corresponding to the second limit position (Zientara - the second sensor device changes state when the hydraulic piston is in the second limit position, thus second sensor device 220 corresponds to the second limit position) and located outside the cylinder (Zientara - element 220 is located outside of the hydraulic cylinder as seen in Attached Figure 1 and Attached Figure 2), the second sensor device configured to sense the collar assembly (Zientara - 224,318 | McCollough - 16,18,20) and to generate a second sensor signal indicative thereof (Zientara - second sensor signal = voltage or other suitable indication that reverses the state of the solenoid valve and causes the hydraulic fluid to flow through port 124, ¶0030).
Regarding Claim 9: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 8. Further Zientara US 2016/0222995 does disclose the limitations: a solenoid valve 506 that sends the hydraulic fluid to the hydraulic cylinder (512 - Fig 7, Attached Figure 1 - Figure 2B) and receives the hydraulic fluid from the cylinder (see Fig 7 and ¶0041-¶0043); and a controller (electrical circuit not shown in Figure 2B ¶0030, MOSFETs ¶0042-¶0043) configured to control the solenoid valve based on the first sensor signal and the second sensor signal (see ¶0029-¶0031).
Regarding Claim 21: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 8. Further Zientara US 2016/0222995 does disclose the limitations: wherein the first sensor device and the second sensor device are disposed on an interior wall of the housing assembly (As seen in Attached Figure 1, elements 220,222 are located on an interior wall of the housing assembly).
Regarding Claim 22: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Zientara US 2016/0222995 does disclose the limitations: wherein the housing assembly includes a cover (Zientara - 304) that is removable to provide access to an interior of the housing assembly (as seen in Attached Figure 1 and Attached Figure 2 the cover 304 is removably connected via fasteners, and when the cover is removed an interior of the housing is accessible).  
Regarding Claim 23: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Zientara US 2016/0222995 as modified by McCollough USPN 6868774 does disclose the limitations: wherein the sheath (Zientara 224,318 | McCollough - 20, Figures 2-6) is cylindrical (Zientara - element 224 and element 318 are shown in Figure 3 as being cylindrical | McCollough - element 20 is cylindrical and when elements 16 and 18 are combined they form a cylindrical shape).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774 as applied to claim 1 above, and further in view of Roudaut USPN 5201838.
Regarding Claim 3: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Zientara US 2016/0222995 is silent regarding the limitations: wherein the sensor device comprises a hall effect sensor. 
However Roudaut USPN 5201838 does disclose the limitations: a reciprocating assembly (1,13) having a permanent magnet (permanent magnet 13 covers a face of element 1 thus it is a sheath as it covers (i.e. sheaths) a portion of the reciprocating assembly, Column 3 Line 51-61); and a sensor device (15,11) configured to sense the permanent magnet (13, Column 3 Line 39-Column 4 Line 10, Column 4 Line 53-Column 5 Line 23) of the reciprocating assembly (1,13) and to generate a sensor signal indicative thereof (Column 3 Line 39-Column 4 Line 10, Column 4 Line 26-44, Column 4 Line 53-Column 5 Line 23, also see Figures 2-6b), wherein the sensor device (15,11) comprises a hall effect sensor (elements 11 and 15 are hall effect sensors, Column 3 Line 65-68). 
Hence it would have been obvious to one of ordinary skill in the art to modify magnet 224 of the sheath (224,318), and the sensor device (220,222) of Zientara US 2016/0222995 with the permanent magnet 13 and the pair of hall effect sensors 15,11 of Roudaut USPN 5201838 in order to accurately identify the end of run positions of the reciprocating assembly with the sensor assembly 15,11, where hall effect sensor 11 or 15 outputs a maximum signal when the reciprocating assembly (1,13) reaches an end-of-run position near the respective hall effect sensor, thereby accurately validating the end positions of the reciprocating assembly within a few millimeters (Column 3 Line 39-Column 4 Line 10, Column 4 Line 26-44, Column 4 Line 53-Column 5 Line 23, also see Figures 2-6b).
Claims 1, 3-5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774 and further in view of Luetzow USPN 5115194.
Regarding Claims 1, 3 and 4: Zientara US 2016/0222995 discloses the limitations: A liquid delivery system (the liquid delivery system is defined by the sum of its parts) comprising:
a source of hydraulic fluid (502 - Fig 7; Fig 7 depicts the hydraulic circuit for the
embodiments of the disclosure (including the embodiment in Figs 2A-3) ¶0041); 
a hydraulic cylinder (see Annotated Figure 2B (Attached Figure 1) and Annotated Figure 3 (Attached Figure 2) of Zientara US 2016/0222995 above) fluidically coupled to the source of hydraulic fluid (as seen in Figure 7, the hydraulic cylinder which is identified in Attached Figure 1 and Attached Figure 2 corresponds to element 512 in Figure 7, and is coupled via pump 504 and valve 506 to the source of hydraulic fluid in the same manner illustrated in Figure 7, ¶0042-¶044) and having a hydraulic piston (214, ¶0030) movable between a first limit position (= position illustrated in Figure 2B, i.e. position where piston 214 is near port 122) and a second limit position (= position where piston 214 is near port 124 and the liquid piston is furthest from outlet 216); 
a rod (212, ¶0029) connected to the hydraulic piston (as seen in Figure 2B and Figure 3 hydraulic piston rod 212 is connected to hydraulic piston 214) and extending out of the hydraulic cylinder (as seen in Figure 2B and Attached Figure 1 the rod 212 extends out of the hydraulic cylinder); 
a liquid cylinder (see Figure 2B and Attached Figure 1) comprising a liquid piston (see Figure 2B and Attached Figure 1), operably driven by the rod (the rod drives the liquid piston via elements 208 and 224 (Figure 2B and Attached Figure 1) which connect the rod to the liquid piston, also see ¶0042-¶0044), to pump a liquid (i.e. paint, ¶0041) along a flow path (=outlet 206) to a fluid applicator (e.g. to spray gun 518 illustrated in Fig 7, in order to travel from paint reservoir 516 the paint must pass through outlet 206 of the paint pump before the paint can reach the spray gun 518); 
a housing assembly (see Figure 2B and Attached Figure 1) disposed between the hydraulic cylinder and the liquid cylinder (as seen in Figure 2B and Attached Figure 1, the housing assembly is located between the hydraulic cylinder and the liquid cylinder); 
a sheath (224,318) disposed within the housing assembly (as seen in Attached Figure 1 and Attached Figure 2), the sheath coupling the liquid piston to the rod (as seen in Attached Figure 1 and Attached Figure 2, ¶0032); and
a sensor device (220,222) disposed entirely within the housing assembly (as seen in Attached Figure 1 and Attached Figure 2 elements 220,222 are disposed entirely within the housing assembly) and located outside the hydraulic cylinder (elements 220,222 are located outside of the hydraulic cylinder as seen in Attached Figure 1 and Attached Figure 2), the sensor device configured to sense the sheath (elements 220,222 of the sensor device are configured to sense magnet 224 of the sheath, ¶0030) and to generate a sensor signal indicative thereof (i.e. voltage or other suitable indication that reverses the state of the solenoid valve and reverses the direction of piston 214, ¶0030). Zientara US 2016/0222995 is silent regarding the limitations: a collar assembly having a sheath and a collar; wherein the sensor device comprises a hall effect sensor; wherein a component of the collar assembly comprises a ferrous metal and the sensor device further comprises a magnet.
However, McCollough USPN 6868774 does disclose the limitations: 
a cylinder (cylinder illustrated in Fig. 2, Fig 6, and Fig 9 which houses piston 108) having a piston 108 movable between a first limit position (stroke limit position near element 126 at the top of the cylinder) and a second limit position (stroke limit position near element 126 at the bottom of the cylinder);
a rod 12 connected to the piston (it is see Figure 2 and Figure 6) and extending out of the cylinder (it does, see Figure 2 and Figure 6);
a liquid piston (i.e. pump driven by driven shaft 14, Column 8 Line 39-45, McCollough USPN 6868774 incorporates by reference USPN 6212997 at Column 3 Line 24-30; in USPN 6212997 the structure corresponding to the liquid piston is element 23, element 23 is illustrated as being integrally formed with element 22; element 22 in USPN 6212997 corresponds to the driven shaft 14 of McCollough USPN 6868774), operably driven by the rod (the liquid piston is driven by driven shaft 14, driven shaft 14 is coupled to rod 12 by coupling members 16,18,20, Column 3 Line 14-30), wherein the liquid piston is coupled to the rod by a collar assembly (rod 12 is coupled to driven shaft 14 (which in turn is fixed to the liquid piston) by coupling members 16,18,20 and coupling members 16,18,20 constitute a collar assembly, see Figures 3-6, and Column 3 Line 14-30) having a sheath (20, Figures 2-6) and a collar (16,18, see Figures 2-6) wherein a component of the collar assembly comprises the collar (the collar 16,18, is one of the components of the collar assembly (16,18,20)). Zientara US 2016/0222995 and McCollough USPN 6868774 are silent regarding the limitations: wherein the sensor device comprises a hall effect sensor; the sensor devices senses a ferrous metal and the sensor device further comprises a magnet. 
However, Luetzow USPN 5115194 does disclose the limitations: 
a ferrous target (24, Column 7 Line 15-43, Abstract) 
a hall effect position sensor 10 including a pole piece 12, magnet 14 hall effect device 16 and circuit board 18; 
wherein when the ferrous target (e.g. a cold rolled steel pole piece) is near the hall effect position sensor (i.e. in the loaded position), the magnetic flux is increased above the operate point of the hall effect device and the hall effect sensor is turned on (Abstract, Column 7 Line 15-43), and when the gap between the hall effect device 16 and the ferrous target is increased the flux intensity of the sensor falls below the release point of hall effect device (Abstract).
Hence it would have been obvious to one of ordinary skill in the art to modify the sheath (224,318) of Zientara US 2016/0222995 with the collar assembly (16,18,20) which connects the driving shaft 12 and driven shaft 14 of McCollough USPN 6868774 in order to be able to quickly switch out different driven paint pump heads when switching between different colors of paint, without having to clean the previously used driven paint pump head, thereby saving time when painting (Column 1 Line 10-20, Column 2 Line 32-42); to modify the steel material (Column 5 Line 15-19, McCollough USPN 6868774) of the sheath (collar 20) in the collar assembly 16,18,20 of McCollough USPN 6868774 with the ferrous target 24 of Luetzow USPN 5115194, and modify each sensor 220,222 in the sensor device (220,222) of Zientara US 2016/0222995 with the hall effect position sensor (10; 12,14,16,18) of Luetzow USPN 5115194 in order to provide accurate low cost position sensors which are turned on when the target device is near the center of flange plate 12b of the sensor (Abstract - Luetzow, Column 7 Line 31-43, Column 7 Line 22-30).
Regarding Claim 5: Zientara US 2016/0222995 in view of McCollough USPN 6868774, and Luetzow USPN 5115194 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Further Luetzow USPN 5115194 does disclose the limitations: wherein the sensor device (10; 12,14,16,18) comprises circuitry (circuitry = wires 22, circuit board 18, and flange plate 12b; elements 18,22 constitute electric circuitry, and element 12b constitutes magnetic circuitry) upon which the hall effect sensor and the magnet are mounted (Column 4 Line 67 - Column 5 Line 52 Figures 1-4, hall effect sensor 16 is connected (i.e. mounted) to wires 22 and circuit board 18, magnet 14 is connected (i.e. mounted) to flange plate 12b via elements 12a,12d as seen in Figure 1, also it is noted that flange plate 12b delivers the magnetic flux from magnet 14 to hall effect sensor 16, thus element 12b acts to magnetically connect/mount to magnet 14 to hall effect sensor 16) and a potted sensor body (i.e. body of sensor 10 - Figure 1, that is potted, Column 8 Line 11-12; additionally it is noted that after being encapsulated/potted the magnet 14 would be mounted to the circuitry (22,18,12b) via the material that sensor 10 is encapsulated/potted with) that houses the circuitry (the body of the encapsulated structure illustrated in Figure 1 would house the circuitry (22,18,12b) included in the sensor).
Regarding Claim 13: Zientara US 2016/0222995 in view of McCollough USPN 6868774, and Luetzow USPN 5115194 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 5. Further Zientara US 2016/0222995 does disclose the limitations: wherein the liquid comprises paint (it does, ¶0041, the reservoir 516 is a paint reservoir, the liquid is paint). 
Claims 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774 and further in view of Luetzow USPN 5115194.
Regarding Claim 14: Zientara US 2016/0222995 discloses the limitations: 
a piston pump assembly (the piston pump assembly is defined by the sum of its parts) including:
a source of hydraulic fluid (502 - Fig 7; Fig 7 depicts the hydraulic circuit for the embodiments of the disclosure (including the embodiment in Figs 2A-3) ¶0041);
a hydraulic cylinder (see Annotated Figure 2B (Attached Figure 1) and Annotated Figure 3 (Attached Figure 2) of Zientara US 2016/0222995 above) coupled to the source of hydraulic fluid (as seen in Figure 7, the hydraulic cylinder which is identified in Attached Figure 1 and Attached Figure 2 corresponds to element 512 in Figure 7, and is coupled via pump 504 and valve 506 to the source of hydraulic fluid in the same manner illustrated in Figure 7, ¶0042-¶044) having a piston (214, ¶0030) movable between a first limit position (= position illustrated in Figure 2B, i.e. position where piston 214 is near port 122) and a second limit position (= position where piston 214 is near port 124 and the liquid piston is furthest from outlet 216);
a rod (212, ¶0029) connected to the piston (as seen in Figure 2B and Figure 3 hydraulic piston rod 212 is connected to hydraulic piston 214) and extending out of the hydraulic cylinder (as seen in Figure 2B and Attached Figure 1 the rod 212 extends out of the hydraulic cylinder);
a solenoid valve (506, ¶0041-¶0044) that sends fluid (i.e. hydraulic fluid) to the piston pump assembly (it does, ¶0041-¶0044, Figures 1-3, Figure 7) and receives fluid from the piston pump assembly (it does, ¶0041-¶0044, Figures 1-3, Figure 7);
a housing assembly (see Figure 2B and Attached Figure 1) coupled to the hydraulic cylinder (as seen in Figure 2B, Attached Figure 1, Attached Figure 2, & Fig. 3, the housing assembly is coupled to the hydraulic cylinder) 
a paint pump (i.e. fluid pump assembly identified in Attached Figure 1 and Attached Figure 2 above, the fluid pump assembly includes a “liquid piston” and a “liquid cylinder”) coupled to the piston (the liquid piston the fluid pump assembly is coupled to the piston by sheath (224,318) which connects the rod 212 of the piston 214 to paint piston rod 208, ¶0029-¶0032) by a sheath (by sheath (224,318), ¶0031-¶0032, see Attached Figure 1 & Attached Figure 2) to move paint (i.e. move paint from reservoir 516 to spray gun 518, ¶0041-¶0044, Figure 7) from a paint reservoir 516 to a paint applicator (spray gun 518, ¶0041-¶0044, Figure 7), the sheath disposed within the housing assembly (as seen in Attached Figure 1 and Attached Figure 2); and 
a first non-contact sensor device 222 corresponding to the first limit position (the first sensor device changes state when the hydraulic piston is in the first limit position, thus first sensor device 222 corresponds to the first limit position) and configured to sense the sheath (¶0030) and to generate a first sensor signal indicative thereof (first sensor signal = voltage or other suitable indication that reverses the state of the solenoid valve and causes the hydraulic fluid to flow through port 122, ¶0030), the first non-contact sensor device disposed entirely within the housing assembly and located outside the hydraulic cylinder (see Attached Figure 1 and Attached Figure 2 above); and
a second non-contact sensor device 220 corresponding to the second limit position (the second sensor device changes state when the hydraulic piston is in the second limit position, thus second sensor device 220 corresponds to the second limit position) and configured to sense the sheath (¶0030) and to generate a second sensor signal indicative thereof (second sensor signal = voltage or other suitable indication that reverses the state of the solenoid valve and causes the hydraulic fluid to flow through port 124, ¶0030) , the second non-contact sensor device disposed entirely within the housing assembly and located outside the hydraulic cylinder (see Attached Figure 1 and Attached Figure 2 above). Zientara US 2016/0222995 is silent regarding the limitations: a collar assembly, the collar assembly including a sheath and a collar, wherein one of the collar or the sheath comprises a ferrous material.
However, McCollough USPN 6868774 does disclose the limitations: 
a cylinder (cylinder illustrated in Fig. 2, Fig 6, and Fig 9 which houses piston 108) having a piston 108 movable between a first limit position (stroke limit position near element 126 at the top of the cylinder) and a second limit position (stroke limit position near element 126 at the bottom of the cylinder);
a rod 12 connected to the piston (it is see Figure 2 and Figure 6) and extending out of the cylinder (it does, see Figure 2 and Figure 6);
a liquid piston (i.e. pump driven by driven shaft 14, Column 8 Line 39-45, McCollough USPN 6868774 incorporates by reference USPN 6212997 at Column 3 Line 24-30; in USPN 6212997 the structure corresponding to the liquid piston is element 23, element 23 is illustrated as being integrally formed with element 22; element 22 in USPN 6212997 corresponds to the driven shaft 14 of McCollough USPN 6868774), operably driven by the rod (the liquid piston is driven by driven shaft 14, driven shaft 14 is coupled to rod 12 by coupling members 16,18,20, Column 3 Line 14-30), wherein the liquid piston is coupled to the rod by a collar assembly (rod 12 is coupled to driven shaft 14 (which in turn is fixed to the liquid piston) by coupling members 16,18,20 and coupling members 16,18,20 constitute a collar assembly, see Figures 3-6, and Column 3 Line 14-30) the collar assembly including: a sheath (20, Figures 2-6) and a collar (16,18, see Figures 2-6). McCollough USPN 6868774 is silent regarding the limitations: wherein one of the collar or the sheath comprises a ferrous material.
However Luetzow USPN 5115194 does disclose the limitations: 
a ferrous target (24, Column 7 Line 15-43, Abstract) 
a hall effect position sensor 10 including a pole piece 12, magnet 14 hall effect device 16 and circuit board 18. 
wherein when the ferrous target (e.g. a cold rolled steel pole piece) is near the hall effect position sensor (i.e. in the loaded position), the magnetic flux is increased above the operate point of the hall effect device and the hall effect sensor is turned on (Abstract, Column 7 Line 15-43), and when the gap between the hall effect device 16 and the ferrous target is increased the flux intensity of the sensor falls below the release point of hall effect device (Abstract). 
Hence it would have been obvious, to one of ordinary skill in the art to modify the sheath (224,318) of Zientara US 2016/0222995 with the collar assembly (16,18,20) which connects the driving shaft 12 and driven shaft 14 of McCollough USPN 6868774 in order to be able to quickly switch out different driven paint pump heads when switching between different colors of paint, without having to clean the previously used driven paint pump head, thereby saving time when painting (Column 1 Line 10-20, Column 2 Line 32-42); to modify the steel material (Column 5 Line 15-19, McCollough USPN 6868774) of the sheath (collar 20) in the collar assembly 16,18,20 of McCollough USPN 6868774; and both the first non-contact sensor device 222 and second non-contact sensor device 220 of Zientara US 2016/0222995 with the ferrous target 24 and the hall effect position sensor (10; 12,14,16,18) structure of Luetzow USPN 5115194, in order to provide accurate low cost position sensors which are turned on when the target device is near the center of flange plate 12b of the sensor (Abstract - Luetzow, Column 7 Line 31-43, Column 7 Line 22-30).
Regarding Claim 15: Zientara US 2016/0222995 in view of McCollough USPN 6868774, and Luetzow USPN 5115194 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 14. Further Zientara US 2016/0222995 does disclose the limitations: a controller (electrical circuit (not shown) ¶0030) configured to receive the first sensor signal and the second sensor signal (¶0030) and to control the solenoid valve based on the first sensor signal and the second sensor signal (¶0030). 
Regarding Claim 16: Zientara US 2016/0222995 in view of McCollough USPN 6868774, and Luetzow USPN 5115194 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 14. Further Zientara US 2016/0222995 and Luetzow USPN 5115194 does disclose the limitations: wherein the first non-contact sensor device comprises a hall effect sensor (Zientara - 222 | Luetzow - hall effect position sensor (10; 12,14,16,18), Column 4 Line 43-66) and the second non-contact sensor device comprises a hall effect sensor (Zientara - 220 | Luetzow - hall effect position sensor (10; 12,14,16,18) Column 4 Line 43-66). 
Regarding Claim 17: Zientara US 2016/0222995 in view of McCollough USPN 6868774, and Luetzow USPN 5115194 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 14. Further Zientara US 2016/0222995 and Luetzow USPN 5115194 does disclose the limitations: wherein the first non-contact sensor device (Zientara - 222 | Luetzow - hall effect position sensor (10; 12,14,16,18), Column 4 Line 43-66) comprises a magnet (Luetzow - hall effect position sensor (10; 12,14,16,18) Column 4 Line 43-66, comprises magnet 14) and the second non-contact sensor device (Zientara - 220 | Luetzow - hall effect position sensor (10; 12,14,16,18), Column 4 Line 43-66) comprises a magnet (Luetzow - hall effect position sensor (10; 12,14,16,18) Column 4 Line 43-66, comprises magnet 14). 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774 as applied to claim 1 above, and further in view of Hyland USPN 8823509.
Regarding Claim 10: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally Zientara US 2016/0222995 discloses: a controller (electrical circuit not shown in Figure 2B ¶0030, MOSFETs ¶0042-¶0043). Zientara US 2016/0222995 is silent regarding the limitations: wherein the sensor device comprises a wireless communication component configured to wirelessly transmit the signal indication. 
However Hyland USPN 8823509 does disclose the limitations: a sensor device (215, Column 7 Line 27-34), a monitoring device 200 including a processor 205 and an input port 210 for receiving signals from the sensor device (Column 6 Line 60-67), wherein the processor receives the signals from the sensor device 215 through wireless communication (Column 7 Line 11-46, Column 12 Line 32-38) wherein the sensor device comprises a wireless communication component configured to wirelessly transmit the signals (the sensor device 215 has RF protocols which allow the sensor device 215 to communicate with the monitoring device). 
Hence it would have been obvious to one of ordinary skill in the art to modify the controller and sensor device (220,222) of Zientara US 2016/0222995 with the operations center 105, monitoring device 200 and sensor device 215 of Hyland USPN 8823509 in order to be able to remotely relay signals to the controller (e.g. monitoring device) and/or in order to be able to wirelessly relay an abnormal position read by the sensor device and alert a worker to take corrective actions to address the abnormality (Column 12 Line 32-47).
Regarding Claim 11: Hyland USPN 8823509 does disclose the limitations: wherein the sensor device is coupled to a battery power source (monitoring device 200 has power source 235, which can be a battery Column 7 Line 11-34, the senor device is wirelessly coupled to battery power source 235, the monitoring device is self-monitoring Column 5 Line 7-10, also see Figure 2).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774 as applied to claim 1 above, and further in view of Schebel US 2005/0024207.
Regarding Claim 10: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally Zientara US 2016/0222995 discloses: a controller (electrical circuit not shown in Figure 2B ¶0030, MOSFETs ¶0042-¶0043). Zientara US 2016/0222995 is silent regarding the limitations: wherein the sensor device comprises a wireless communication component configured to wirelessly transmit the signal indication. 
However Schebel US 2005/0024207 does disclose the limitations:
a sensor device 10 having a sensing element 28 and a microprocessor (26, ¶0036-¶0039); wherein the sensor device senses when a magnet assembly 42 is in close proximity to the sensor device and when the magnet assembly is no longer in close proximity to the sensor device and provides a signal accordingly (¶0048, ¶0061-¶0062Figures 1-16), wherein the sensor device comprises a wireless communication component 30 configured to wirelessly transmit the signals (¶0037-¶0040, ¶0062-¶0063).
Hence it would have been obvious to one of ordinary skill in the art to modify the controller and sensor device (220,222) of Zientara US 2016/0222995 with the sensor device having RF transmitter 30 and external receiving panel or receptor (¶0040) of Schebel US 2005/0024207 in order to provide a sensor device that when in an idle state is able to conserve battery power, and when in an active state can wirelessly transmit signals to an external source (¶0011-¶0012).
Regarding Claim 11: Schebel US 2005/0024207 does disclose the limitations: wherein the sensor device 10 is coupled to a battery power source (sensor device 10 has battery power source 24, thus it is coupled to a battery power source).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774 in view of Luetzow USPN 5115194 and further in view of Schebel US 2005/0024207. 
Regarding Claim 19: Zientara US 2016/0222995 discloses the limitations: 
circuitry (= portion of electrical circuit made with element 220 to provide signal that reverses the state of the solenoid valve ¶0030 that is located inside element 304 seen in Attached Figure 1 and Attached Figure 2, and portion of electrical circuit made with element 222 to provide signal that reverses the state of the solenoid valve ¶0030 that is located inside element 304 seen in Attached Figure 1 and Attached Figure 2)
a sensor (220,222) mounted on the circuitry (elements 220,222 are electrically connected (i.e. mounted on) the circuitry that transmits the signals from elements 220,222 of the sensor, ¶0030), the sensor configured to generate a sensor signal (i.e. voltage or other suitable indication that reverses the state of the solenoid valve and reverses the direction of piston 214, ¶0030);
a potting body (= housing assembly, see Figure 2B & Attached Figure 1) configured to house the circuitry and sensor (as seen in Attached Figure 1 the housing assembly (i.e. potting body) contains the sensor (220,222), and would also contain the portions of the circuitry located inside element 304 that provide the signals to reverse the state of the solenoid valve) proximate a hydraulic rod (i.e. proximate rod 212), such that the sensor senses a sheath (224,318) connected to the hydraulic rod (elements 220,222 of the sensor device are configured to sense element 224 connected to rod 212, ¶0030). Zientara US 2016/0222995 is silent regarding the limitations: a magnet mounted on the circuitry and configured to generate a magnetic field: a hall effect sensor mounted on the circuitry and in a fixed position relative to the magnet, a wireless component configured to wirelessly transmit the sensor signal; a battery configured to power the sensor system; and a ferrous collar alters the characteristic of the magnetic field generated by the magnet.
However, McCollough USPN 6868774 does disclose the limitations: 
a cylinder (cylinder illustrated in Fig. 2, Fig 6, and Fig 9 which houses piston 108) having a piston 108 movable between a first limit position (stroke limit position near element 126 at the top of the cylinder) and a second limit position (stroke limit position near element 126 at the bottom of the cylinder);
a rod 12 connected to the piston (it is see Figure 2 and Figure 6) and extending out of the cylinder (it does, see Figure 2 and Figure 6);
a liquid piston (i.e. pump driven by driven shaft 14, Column 8 Line 39-45, McCollough USPN 6868774 incorporates by reference USPN 6212997 at Column 3 Line 24-30; in USPN 6212997 the structure corresponding to the liquid piston is element 23, element 23 is illustrated as being integrally formed with element 22; element 22 in USPN 6212997 corresponds to the driven shaft 14 of McCollough USPN 6868774), operably driven by the rod (the liquid piston is driven by driven shaft 14, driven shaft 14 is coupled to rod 12 by coupling members 16,18,20, Column 3 Line 14-30), wherein the liquid piston is coupled to the rod by a collar assembly (rod 12 is coupled to driven shaft 14 (which in turn is fixed to the liquid piston) by coupling members 16,18,20 and coupling members 16,18,20 constitute a collar assembly, see Figures 3-6, and Column 3 Line 14-30) having a sheath (20, Figures 2-6) and a collar (16,18, see Figures 2-6) wherein a component of the collar assembly comprises the collar (the collar 16,18, is one of the components of the collar assembly (16,18,20)). Zientara US 2016/0222995 and McCollough USPN 6868774 are silent regarding the limitations: a magnet mounted on the circuitry and configured to generate a magnetic field: a hall effect sensor mounted on the circuitry and in a fixed position relative to the magnet, a wireless component configured to wirelessly transmit the sensor signal; a battery configured to power the sensor system; and a ferrous target alters the characteristic of the magnetic field generated by the magnet.
However, Luetzow USPN 5115194 does disclose the limitations: 
circuitry (circuitry = wires 22, circuit board 18, and flange plate 12b; elements 18,22 constitute electric circuitry, and element 12b constitutes magnetic circuitry)
a ferrous target (24, Column 7 Line 15-43, Abstract)
a magnet 14 mounted on the circuitry (Column 4 Line 67 - Column 5 Line 52 Figures 1-4, magnet 14 is connected (i.e. mounted) to flange plate 12b via elements 12a,12d as seen in Figure 1, also it is noted that flange plate 12b delivers the magnetic flux from magnet 14 to hall effect sensor 16, thus element 12b acts to magnetically connect/mount to magnet 14 to hall effect sensor 16)
a hall effect position device 10 including the magnet 14, a hall effect sensor 16 and the circuitry (as seen in Figure 1 the hall effect position device 10 includes elements 14, 16, 12a, 12d, 12b, 18, and 22); the magnet configured to generate a magnetic field (magnet 14 generates magnetic flux, Column 4 Line 45-61), the hall effect sensor 16 mounted on the circuitry (Column 4 Line 67 - Column 5 Line 52 Figures 1-4, hall effect sensor 16 is connected (i.e. mounted) to wires 22 and circuit board 18) and in a fixed position relative to the magnet (hall effect sensor 16 and magnet 14 are both part of the hall effect position device 10 additionally, Column 8 Line 11-12 states that element 10 is encapsulated or potted, thus when elements 16 and 14 are encapsulated the hall effect sensor 16 has a fixed position relative to the magnet 14 in the packaging of hall effect sensor device 10) the hall effect sensor configured to sense the magnetic field and generate a sensor signal indicative of a characteristic of the magnetic field (i.e. indicative of magnetic flux sensed by the sensor, Column 4 Line 45-66, Column 7 Line 15-43, Fig 10; as seen in Figure 9, when the ferrous target is not close to the sensor, the magnetic field measured by hall effect sensor 16 is the limited magnetic flux generated by magnet 14 Column 5 Line 18-52, Column 7 Line 36-43, the limited magnetic flux is the magnetic flux generated by magnet 14 which is measured by sensor 16; when the ferrous target is close to the sensor the magnetic flux seen by the senor increases Column 7 Line 31-36); and 
the circuitry, the hall effect sensor and magnet are connected (connected as shown in Fig. 1, Column 4 Line 67 - Column 5 Line 52) such that the ferrous target alters the characteristic of the magnetic field generated by the magnet (i.e. alters the magnetic flux seen by hall effect sensor 16 from unloaded curve B in Figure 9 to loaded curve A in Figure 9 when the ferrous target (e.g. a cold rolled steel pole piece) is near; in the loaded position, the magnetic flux is increased above the operate point of the hall effect device and the hall effect sensor is turned on (Abstract, Column 7 Line 15-43), and when the gap between the hall effect sensor 16 and the ferrous target is increased the flux intensity of the sensor falls below the release point of hall effect device (Abstract); additionally, it is noted that this change in the magnetic field generated by the magnet is the same kind of change discussed on Page 7 ¶0034 of the specification in the instant application).
Luetzow USPN 5115194 is silent regarding the limitations: a wireless component configured to wirelessly transmit the sensor signal; a battery configured to power the sensor system. 
However Schebel US 2005/0024207 does disclose the limitations: 
a sensor device 10 having a sensing element 28 and a microprocessor (26, ¶0036-¶0039); wherein the sensor device comprises a wireless communication component 30 configured to wirelessly transmit the signals (¶0037-¶0040, ¶0062-¶0063), a body 12 to house the sensing element 28 and a battery (24, as seen in Figures 2 and 3, body 12 houses element 28 and element 24). 
Hence it would have been obvious, to one of ordinary skill in the art to modify the sheath (224,318) of Zientara US 2016/0222995 with the collar assembly (16,18,20) which connects the driving shaft 12 and driven shaft 14 of McCollough USPN 6868774 in order to be able to quickly switch out different driven paint pump heads when switching between different colors of paint, without having to clean the previously used driven paint pump head, thereby saving time when painting (Column 1 Line 10-20, Column 2 Line 32-42); to modify the steel material (Column 5 Line 15-19, McCollough USPN 6868774) of the sheath (collar 20) in the collar assembly 16,18,20 of McCollough USPN 6868774; and the circuitry (= portion of electrical circuit made with element 220 to provide signal that reverses the state of the solenoid valve ¶0030 that is located inside element 304 seen in Attached Figure 1 and Attached Figure 2, and portion of electrical circuit made with element 222 to provide signal that reverses the state of the solenoid valve ¶0030 that is located inside element 304 seen in Attached Figure 1 and Attached Figure 2) & both the first non-contact sensor device 222 and second non-contact sensor device 220 of Zientara US 2016/0222995 with the ferrous target 24 and the circuitry & the hall effect position device (10; 14,16,12a,12d,12b,18,22) structure of Luetzow USPN 5115194, in order to provide accurate low cost position sensors which are turned on when the target device is near the center of flange plate 12b of the sensor (Abstract - Luetzow, Column 7 Line 31-43, Column 7 Line 22-30); and modify the controller of Zientara US 2016/0222995 and the hall effect position devices (10; 14,16,12a,12d,12b,18,22) of Luetzow USPN 5115194 with the sensor device having RF transmitter 30 and external receiving panel or receptor (¶0040) of Schebel US 2005/0024207 in order to provide a sensor device that when in an idle state is able to conserve battery power, and when in an active state can wirelessly transmit signals to an external source (¶0011-¶0012).
Regarding Claim 20: Schebel US 2005/0024207 does disclose the limitations: further comprising a controller 26 configured to condition the sensor signal before it is wirelessly transmitted by the wireless component (as seen in Figure 12 microprocessor 26 is located between the sensing element 28 and RF transmitter 30 (e.g. the wireless component), thus the microprocessor (e.g. controller) would be able to condition the sensor signal before it is wirelessly transmitted by RF transmitter 30, ¶0052-¶0054).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.  	
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125).
The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 
Page 8 ¶1-Page 10 ¶4: Applicant traverses the rejection of claim 1 based on the combination of prior art references (Zientara US 2016/0222995 in view of McCollough USPN 6868774 - Page 4 rejection) and the combination of prior art references (Zientara US 2016/0222995 in view of McCollough USPN 6868774 and further in view of Luetzow USPN 5115194 - Page 12 rejection).
--Arguments not persuasive. 
The specific claim language which is argued by applicant is:
“a collar assembly having a sheath and a collar and disposed within the housing assembly, the collar assembly coupling the liquid piston to the rod; and
a sensor device disposed entirely within the housing assembly and located outside the hydraulic cylinder, the sensor device configured to sense the collar assembly and to generate a sensor signal indicative thereof.”
First regarding the rejection based on (Zientara US 2016/0222995 in view of McCollough USPN 6868774 - Page 4 rejection - in this combination the moving magnet is sensed by sensor device (220,224)); the proposed combination modifies the sheath assembly 224,318 of Zientara US 2016/0222995 which couples the rod to the liquid piston, with the quick connecting color assembly (16,18,20), but leaves the magnet unchanged; additionally, given the close proximity of magnet 224 to the top surface of element 318, the magnet 224 provides the sensor device (220,224) information regarding where the coupling is located within the housing assembly via the magnetic field provided by element 224. Further, it is noted that the claims covered by this arrangement do not require either “a hall effect sensor with a magnet” or “a ferrous metal”. Additionally, it is noted that the claim is directed to a collar assembly, meaning an assembly that is made up of several parts. Furthermore, claim 1 only generally requires that the sensor device senses the collar assembly. Claim 1 is silent regarding any particular portion of the collar assembly being sensed by the sensor device to generate the sensor signal. Thus applicants arguments that “Zientara does not provide any teaching that the magnet 224 provides coupling between the hydraulic piston and the paint pump” is not directed to the language of the claim, as this particular feature is not required in claim 1. Thus applicants argument at page 9 fifth line from bottom - Page 10 Line 4 is not persuasive.
Second regarding the rejection based on (Zientara US 2016/0222995 in view of McCollough USPN 6868774 and further in view of Luetzow USPN 5115194 - Page 12 rejection - in this combination the moving ferrous metal (i.e. ferrous target - sheath (224,318) - Zientara | collar assembly (16,18,20) - McCollough | ferrous target 24 - Luetzow) is sensed by sensor device (Zientara - 220,224 | Luetzow - 10; 12,14,16,18)); the proposed modification here modifies the entirety of the sheath assembly 224,318 of Zientara US 2016/0222995 which couples the rod to the liquid piston, with the quick connecting color assembly (16,18,20) of McCollough USPN 6868774, modifies the steel material of the sheath (e.g. collar 20) of McCollough USPN 6868774 with the ferrous target 24 of Luetzow USPN 5115194 and modifies each sensor 220,222 in the sensor device (220,222) of Zientara US 2016/0222995 with the hall effect position sensor (10; 12,14,16,18) of Luetzow USPN 5115194. In this combination, the moving ferrous target acts to increase the magnetic field generated by the magnet in the hall sensor. Thus the combination of prior art references functions as claimed, because the moving component is the ferrous metal of the collar, and the change in the magnetic field produced by magnet 14 in the hall effect sensor corresponds to the magnetic signal which is detected. 
Therefore, even though magnet 224 has been removed by the combination, since each of the sensors in the sensor device (220,222) of Zientara US 2016/0222995 are each modified with the hall effect position sensor (10; 12,14,16,18) of Luetzow USPN 5115194, the sensor device is still able to detect the ferrous metal of the collar in the collar assembly as claimed. As a result of this applicants arguments at Page 8 ¶1 - sixth line from the bottom of Page 9, are not persuasive. 
Additionally, with regards to applicants argument on Page 10 ¶1, it is noted that Applicants arguments here are piecemeal arguments against only the prior art teachings of Zientara US 2016/0222995 and McCollough USPN 6868774. Applicants piecemeal arguments against only the prior art teachings of Zientara US 2016/0222995 and McCollough USPN 6868774 are not persuasive, since in the rejection being traversed by applicant (e.g. the page 12 rejection) applicant has failed to consider the teachings of the prior art of Luetzow USPN 5115194. Therefore, in response to applicant's arguments against the references individually (e.g. applicants arguments against the page 12 rejection which only consider the prior art of Zientara US 2016/0222995 and McCollough USPN 6868774 without any consideration of the teachings of the prior art of Luetzow USPN 5115194), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore applicants argument on Page 10 ¶1 is not found persuasive.
In response to applicant's argument (Page 10 ¶2) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Thus applicants argument at Page 10 ¶2 is not found persuasive.
Regarding the arguments at Page 10 ¶3-¶4: It is noted that dependent claims are independent claims in a shorthand form. the alleged “seemingly parallel rejection of independent claim 1” (i.e. the page 12 rejection) is a rejection of claim 4 when it is placed in independent form. Furthermore, it is noted that applicant has not made any arguments traversing the rejection of claim 4. Additionally, it is noted that in the rejection in question, all of the limitations recited in claim 1 have been addressed by the prior art. Therefore, applicants arguments at Page 10 ¶3-¶4 are not persuasive.--

Page 10 ¶5-Page 12 ¶4: applicant traverses the rejection of claim 14 based on the combination of prior art references (Zientara US 2016/0222995 in view of McCollough USPN 6868774 and further in view of Luetzow USPN 5115194).
--Arguments not persuasive. In traversing the combination of prior art references in the 103 rejection of claim 14 applicant argues (Page 10 ¶6-Page 11 Line 6) that “Zientara already provides a mechanism which allows for the disconnection of the paint pump” in response to this the examiner notes that the mechanism of McCollough is an improvement over the mechanism of Zientara in how fast the liquid piston can be connected and disconnected. Thus applicants argument at Page 10 ¶6-Page 11 Line 6 is not persuasive. 
Additionally, Applicant argues (Page 11 Line 6-8) that there is no reason to modify the sheath 20 in the collar assembly of McCollough USPN 6868774 and both the first non-contact sensor device 222 and second non-contact sensor device 220 of Zientara with the ferrous target 24 and the hall effect position sensor (10; 12,14,16,18) structure of Luetzow USPN 5115194. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (as argued at Page 11 Line 6-8), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the modification is made according to the teachings of Luetzow USPN 5115194, in order to provide accurate low cost position sensors which are turned on when the target device is near the center of flange plate 12b of the sensor (Abstract - Luetzow, Column 7 Line 31-43, Column 7 Line 22-30). Therefore, applicants argument at Page 11 Line 6-8 is not persuasive. 
Additionally, at Page 11 ¶1: Applicant argues about magnet 224 and reed switches of Zienara but fails to direct the argument toward any particular claim language in claim 14 which is not taught by the prior art combination of Zientara, McCollough, and Luetzow. Applicant's arguments (at Page 11 ¶1) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Thus Applicants argument at Page 11 ¶1 is not persuasive.
Additionally, at Page 11 ¶2-Page 12 ¶1: Applicant argues that the combination of references is not motivated by the prior art but rather a need to meet and reconstruct the claimed invention.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the proposed combination of the prior art of Zientara, McCollough, and Luetzow, the entirety of the sheath assembly 224,318 of Zientara US 2016/0222995 which couples the rod to the liquid piston is modified with the quick connecting color assembly (16,18,20) of McCollough USPN 6868774, and the steel material of the sheath (e.g. collar 20) of McCollough USPN 6868774 is modified with the ferrous target 24 of Luetzow USPN 5115194; and each sensor 220,222 in the sensor device (220,222) of Zientara US 2016/0222995 is modified with the hall effect position sensor (10; 12,14,16,18) of Luetzow USPN 5115194. In this combination, the moving ferrous target acts to increase the magnetic field generated by the magnet in the hall sensor. Thus the combination of prior art references functions as claimed, because the moving component is the ferrous metal of the collar, and the change in the magnetic field produced by magnet 14 in the hall effect sensor corresponds to the magnetic signal which is detected. 
Therefore, even though magnet 224 has been removed by the combination, since each of the sensors in the sensor device (220,222) of Zientara US 2016/0222995 are each modified with the hall effect position sensor (10; 12,14,16,18) of Luetzow USPN 5115194, the sensor device is still able to detect the ferrous metal of the collar in the collar assembly as claimed. Therefore, since each of the modifications takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. Thus applicants argument at Page 11 ¶2-Page 12 ¶1 is not persuasive.
Additionally, with regards to applicants argument on Page 12 ¶2, it is noted that Applicants arguments here are piecemeal arguments against only the prior art teachings of Zientara US 2016/0222995 and McCollough USPN 6868774. Applicants piecemeal arguments against only the prior art teachings of Zientara US 2016/0222995 and McCollough USPN 6868774 are not persuasive, since in the rejection being traversed by applicant (e.g. the rejection of claim 14) applicant has failed to consider the teachings of the prior art of Luetzow USPN 5115194. Therefore, in response to applicant's arguments against the references individually (e.g. applicants arguments against the rejection which only consider the prior art of Zientara US 2016/0222995 and McCollough USPN 6868774 without any consideration of the teachings of the prior art of Luetzow USPN 5115194), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore applicants argument on Page 12 ¶2 is not found persuasive.
In response to applicant's argument (Page 12 ¶3) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Thus applicants argument at Page 12 ¶3 is not found persuasive.
Therefore for at least the reasons discussed above, Applicants arguments at Page 10 ¶5-Page 12 ¶4 are not found persuasive.--

Applicant’s arguments (Page 12 ¶5-Page 13 ¶4) with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, it is noted that the way the elements are configured in the arguments made by applicant at Page 12 ¶5-Page 13 ¶4 is different from the way they are used in the rejection above, thus applicants arguments are not commensurate in scope with the rejection of claim 19 in the current office action. Thus Applicants arguments at Page 12 ¶5-Page 13 ¶4 are not found persuasive.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746